                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

American Medical Association, et al.,         )
                                              )
               Plaintiff,                     )
                                              )       ORDER
       vs.                                    )
                                              )
Wayne Stenehjem, et al.,                      )
                                              )
                                              )
               Defendants,                    )
and                                           )
                                              )
Dakota Hope Clinic, et al.,                   )       Case No. 1:19-cv-125
                                              )
               Intervenors.                   )


       On April 13, 2020, the parties filed a Joint Motion to Amend the Scheduling Order. The

court GRANTS the motion (Doc. No. 130) and AMENDS the scheduling order as follows:

       1.      All additional written discovery shall be served by May 29, 2020.

       2.      All responses to written fact discovery shall be served by June 29, 2020.

       3.      All discovery motions relating to written discovery shall be filed by July

               29, 2020.

       4.      All fact witness depositions shall be completed by August 26, 2020.

       5.      All expert witness reports shall be served as follows:

               a.      September 25, 2020, for Plaintiffs;

               b.      October 23, 2020, for all Defendants and all Intervenors;

               c.      November 13, 2020, for all Plaintiffs’ rebuttal reports; and

               d.      December 4, 2020, for all Defendants and all Intervenors’ surrebuttal reports.


                                                  1
       6.     All expert depositions shall be completed by February 26, 2021.

       7.     All dispositive motions (e.g. summary judgment) shall be filed by April 16, 2021;

The final pretrial conference scheduled for January 19, 2021, shall be rescheduled for September

15, 2021, at 9:00 by telephone before the Magistrate Judge. To participate in final pretrial

conference, the parties should call (877) 810-9415 and enter access code 8992581. The bench trial

schedule for February 1, 2021, shall be rescheduled for September 27, 2021, at 9:00 a.m. in

Bismarck before Judge Hovland (5 days).

       IT IS SO ORDERED.

       Dated this 14th day of April, 2020.



                                             /s/ Clare R. Hochhalter
                                             Clare R. Hochhalter, Magistrate Judge
                                             United States District Court




                                                2
